Citation Nr: 0821874	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO. 03-11 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an apportionment in excess of $50.00 of the 
veteran's VA compensation.


REPRESENTATION

Appelle represented by: None

Appellant represented by: The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to January 
1996. 

The appellant is the veteran's former spouse. She seeks an 
apportionment of the veteran's VA compensation for the 
support of herself and of the veteran's dependent son, J. T. 
L.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2007, at which time it was remanded 
for further development. Following the requested development, 
the Appeals Management Center (AMC) in Washington, D.C. 
confirmed and continued the denial of entitlement to an 
apportionment in excess of $50.00 of the veteran's VA 
compensation. Thereafter, the case was returned to the Board 
for further appellate action.




FINDINGS OF FACT

1. From September 21, 2001, to April 4, 2003, the veteran's 
only income was his VA compensation benefit associated with 
his 100 percent schedular rating.

2. A financial need for an additional apportionment on behalf 
of J. T. L., was demonstrated effective September 21, 2001 to 
April 4, 2003.

3. Effective September 21, 2001, to April 4, 2003, a $110.00 
monthly apportionment would not have caused the veteran undue 
hardship.


CONCLUSION OF LAW

The criteria for a $110.00 per month apportionment of the 
veteran's VA disability compensation benefits on behalf of 
J. T. L., effective September 21, 2001, to April 4, 2003, is 
granted. 38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.450, 3.451 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an increased apportionment of the 
veteran's VA compensation for the period from September 21, 
2001 to April 3, 2003. She states that during that time, she 
had been granted a special apportionment of $50.00 for 
herself and the veteran's minor son, J. T. L. She contends, 
however, that her expenses exceeded her income and that she 
and J. T. L. were experiencing hardship. She notes that 
during that time the veteran had a 100 percent schedular 
rating and that an increased apportionment would not have 
been a hardship for the veteran. Therefore, she maintains 
that an apportionment in excess of $50.00 is warranted. After 
reviewing the record, the Board will in part grant the 
appeal.  

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, , the 
Board must determine whether VA has met its statutory duty to 
VA has a statutory duty to notify the appellant of the 
information and evidence necessary to substantiate her claim 
and to assist the appellant in developing such information 
and evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain; and to indicate 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, if notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim. Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

An error in VA's duty to notify and assist is presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Here, 
the appellant does not claim, and the evidence does not show 
any error in the duty to notify and assist the appellant in 
the development of her claim. Therefore, the presumption of 
prejudicial error as to such notice does not arise in this 
case. Id.

In December 2001 and December 2007, the RO provided the 
appellant and veteran with notice regarding a special 
apportionment. During the course of the appeal, the appellant 
and the veteran (the parties) have had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process. The notification 
substantially complies with VA's duty to notify and assist 
the appellant with respect to her claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As noted above, in May 2007, the Board remanded the case to 
the RO for additional development to include additional 
notification to the parties. Each party was given an 
opportunity to provide additional information and evidence to 
support their respective claims. Although no additional 
information or evidence was received, the RO readjudicated 
the claim and issued the appellant a Supplemental Statement 
of the Case. Thereafter, the case was returned to the Board.

After reviewing the record, the Board finds that VA has met 
its duty to assist the parties in the development of evidence 
necessary to support their claims. It appears that all 
relevant evidence identified by the parties has been obtained 
and associated with the claims folder. Neither the appellant 
nor the veteran has identified any outstanding evidence which 
could be used to support the claim. Therefore, further action 
is unnecessary in order to meet VA's statutory duty to assist 
the parties in the development of the claim. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

The Facts

The appellant and the veteran were married in October 1997 
and subsequently had a son, J. T. L. 

In April 1999, the appellant reported that the veteran had 
left the household and requested an apportionment of the 
veteran's VA compensation for herself and for J. T. L.

By a rating action in December 2000, the RO granted the 
appellant and J. T. L., a special apportionment of $50.00 of 
the veteran's VA compensation. That apportionment was 
effective retroactive to October 1, 2000. At that time, the 
veteran had a combined 30 percent rating composed of the 
following disabilities: tronchanteric bursitis of the left 
hip, evaluated as 10 percent disabling; pes planus, evaluated 
as 10 percent disabling; adjustment disorder with anxious 
mood, evaluated as 10 percent disabling; and the residuals of 
a fracture of the distal right ring finger, evaluated as 
noncompensable. 

In April 2001, a court of competent jurisdiction issued a 
protective order in favor of the appellant and J. T. L. and 
directed the veteran to pay $160 per month plus a five 
percent clerk's fee for the support of J. T. L. Payment was 
to be made to Central Child Support Receipt in Nashville. The 
veteran was also directed to pay $160.00 per month plus a 
five percent clerk's fee for the support of the appellant. 
The Order was to be effective for one year, at which time, 
the appellant could request a continuation of the Order.

By a rating action in August 2001, the RO granted the veteran 
a 100 percent schedular rating for his service-connected 
adjustment disorder with anxious mood, effective March 28, 
2000.
In September 2001, the appellant requested an apportionment 
in excess of $50.00 of the veteran's VA compensation. 

On December [redacted], 2001, the appellant and the veteran were 
divorced and the appellant was granted custody of the 
veteran's son. In the divorce decree, the appellant was 
awarded a judgment of $4160.00 as arrearages on pendente lite 
child support and $1440.00 dollars as arrearages in spousal 
support. The total arrearage judgment was $5600.00. The 
veteran was further ordered to pay $160.00 per month in 
rehabilitative alimony for two years, beginning January 2002 
and continuing until December 31, 2003, as well as $489.00 
per month in child support with payments to be made to the 
Central Child Support Receipting Unit in Nashville. The total 
monthly payment of $649.00 was to be paid by wage assignment 
as set forth in the incorporated Wage Assignment Order. 

In the Divorce Decree, the veteran was also ordered to pay 
$100.00 per month on the pendente lite arrearage judgment in 
addition to the regular monthly child support payment of 
$489.00. The additional $100.00 payment was to begin January 
1, 2004, and to continue until the arrearage judgment was 
satisfied.

In the Wage Assignment Order, it was emphasized that any 
money not paid through the Central Child Support Receipting 
Unit would be considered a gift from the veteran and that 
that the veteran would not receive any credit for said direct 
payment in calculating whether or not any child support 
arrears existed.

In December 2001, the appellant reported that in addition to 
the veteran's son, she had two other dependent children. She 
reported a monthly income of $865.00 composed of the 
following: Apportionment of the veteran's VA compensation - 
$50.00; public assistance - $226.00; food stamps - $452.00; 
and Section 8 housing benefits - $137.00. She reported 
monthly expenses of $1812.00 composed of the following: food 
- $700.00; utilities - $300.00; clothing - $200.00; 
medical/dental care - $102.00; car operation and maintenance 
- $280.00; gas - $40.00; and loan, and credit, or lay away 
payments - $190.00.

In January 2002, the veteran reported that in addition to his 
son, he had a daughter for whom he was awaiting a birth 
certificate. He reported monthly income of $2328.00 in VA 
benefits. He reported $2642.00 of monthly expenses composed 
of the following: housing - $600.00; food - $100.00; other 
heating and cooking fuel - $120.00; clothing - $150.00; 
insurance - $72.52; truck payment - $520.00; student loans - 
$200.00; alimony - $160.00; and child support of $498.00 
[sic] for his son and $230 for children other than his son. 

In addition, the veteran reported the following: a bank 
account which was overdrawn by $190.00; a bill for 
wireless/pager service - $63.08; a bill for cell phone 
service $185, of which $57.57 was past due; an electric bill 
of $112.20, of which $51.85 was past due; a telephone bill of 
$423.25, including a significant increase in long distance 
calls which exceeded his long distance credit level; and an 
additional student loan with General Revenue Corporation - 
$2969.00. 

In March 2002, the RO confirmed and continued the $50.00 
apportionment of the veteran's compensation but, in light of 
the appellant's divorce from the veteran, dedicated the 
apportionment for the support of the veteran's minor son. It 
was noted that the veteran's total VA compensation was 
$2390.00. In denying the claim, the RO noted that although 
the veteran's monthly deficit was less than the appellant's, 
it was still significant and any increase in the amount of 
the apportionment would inhibit his ability to honor the 
Court ordered Wage Assignment.

In June 2002, the veteran submitted statements showing that 
he was falling behind in the repayment of his school loans 
and in the payment of his pager service. They also showed 
that an electric bill had been submitted to a collection 
agency for further action.

In October 2002, the appellant continued to report that in 
addition to J. T. L., she had two other minor children. She 
reported a monthly income of $406.00 composed of the 
following: Apportionment of the veteran's VA compensation - 
$50.00; public assistance - $226.00; and Section 8 housing 
benefits - $130.00. She reported monthly expenses of $463.15 
composed of the following: food stamps- $100.00; utilities - 
$276.00; telephone - $57.00; and life insurance - $30.15. She 
also stated that she had a 1989 automobile worth $500.00. She 
noted that to meet obligations,  she was compelled to curtail 
food and other purchases.

In March 3, 2003 court order, it was noted that the appellant 
had entered into a "safety plan" which placed J. T. L. with 
his maternal grandmother. 

On April 4, 2003, the appellant reported that she was not 
going to cooperate with the state department of children's 
services and requested that her children be placed in state 
custody. Therefore, after receiving approval, J. T. L. was 
taken into state custody.

In May 2003, the RO granted a $150.00 apportionment to a 
different claimant for the support of the veteran's two other 
dependent children. That apportionment was effective 
retroactive to February 1, 2003. 

In June 2003, the County Child Support Services showed that 
since January 1, 2001, the veteran had made the following 
payments: In February 2002, the veteran had made two payments 
of $25.00 each; in March 2002, he made a payment of $25.00 
and a payment of $250.00; and in April 2003, after his son 
was in state custody, he made a payment of $489.00 and 
$100.00. 
In a judgment entered August 12, 2003, the Court found that 
the appellant's children, including J. T. L., were dependent 
and neglected children due to the appellant's drug use, 
abandonment, and failure to provide for the children's needs. 
The Court further found that the appellant had willfully 
violated the "safety plan," thereby placing the children at 
imminent risk of harm and contributing to their dependency 
and neglect. Therefore, J. T. L. was made a ward of the 
court, and the Court held that temporary legal custody would 
remain with the state. 

Analysis

VA regulations provide for two types of apportionments. Under 
38 C.F.R. § 3.450, "all or any part" of a veteran's 
compensation benefits may be apportioned if the veteran's 
children are not residing with him and he is not reasonably 
discharging his responsibility for the children's support. It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 
38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).

Alternatively, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents on the basis of the facts in the 
individual case as long as such apportionment would not cause 
undue hardship to other persons in interest, including the 
veteran. 38 C.F.R. § 3.451. Ordinarily, an apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her, whereas an 
apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee. Id.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants. Id. 

The Board has considered the evidence of record and the 
contentions of both parties, and finds that the evidence of 
record supports an increase of $60.00 per month in the amount 
of the apportionment. That amount would cover the shortfall 
reported by the appellant in her financial status report of 
October 2002, and, when added to the current $50.00 
apportionment, would increase the total apportionment to 
$110.00. 

The Board notes that from September 21, 2001, through April 
3, 2003, the veteran had been paid VA compensation at a rate 
which had been awarded additional benefits for his then-
spouse and dependent child, and the amount of the 
apportionment appeared to have contributed to her support and 
the support of that child. However, the financial status 
reports show that the appellant continued to sustain 
hardship, providing essentials such as food, clothing, 
shelter, or medical expenses. In October 2002, her monthly 
expenses exceeded her income by at least $57.00. 

As to the veteran, he received a 100 percent schedular rating 
which afforded him an annual income of $2328, effective 
December 1, 2000; $2390, effective December 1, 2001; and 
$2422.00, effective December 1, 2002. Not only did that rate 
of VA compensation contemplate additional benefits for his 
then-spouse and dependent child, those figures contemplated 
the apportionment of $50.00 effective October1, 2000. M21-1, 
Part I, App. B. Nevertheless, his income exceeded his monthly 
recurring expenses by approximately $250.00. Although he had 
many obligations, including some past due, it would not have 
presented a financial hardship for him to cover the shortfall 
in the appellant's income. Therefore, an additional 
apportionment of $60.00 is warranted for the period from the 
date the appellant's claim was received, September 21, 2001, 
until the appellant lost custody of the children on April [redacted], 
2003. To that extent, the appeal is granted. 

For the period from September 21, 2001 to December [redacted], 2001, 
(when the parties were divorced), the apportionment is for 
the appellant's support and the support of J. T. L. For the 
period from December 14, 2001 to April [redacted], 2003, the increased 
apportionment is paid to the appellant for the support of 
J. T. L. At that, the veteran should still be left with 
sufficient income to satisfy his other obligations without 
undermining his ability to afford the basic necessities of 
life.

In arriving at this decision, the Board has carefully 
considered the veteran's contentions that he takes care of 
his family and that an increase in the apportionment would 
only limit his ability to do so. In this regard, the veteran 
has provided numerous receipts showing purchases at various 
stores allegedly in support of his family. 

However, even presuming the veteran's representations to be 
credible, such expenditures constituted direct payments. They 
were considered gifts by the Court overseeing his divorce and 
custody agreements and did not conform to the Court-ordered 
support plan. It was emphasized in the Work Assignment Order 
that such expenditures did not satisfy his support 
obligations. Therefore, his argument in that regard is of no 
persuasive force or effect.

The increased apportionment could theoretically leave the 
veteran less money to satisfy his court-ordered child 
support. However, it is clear from the record that he has 
made virtually no effort to satisfy that obligation. The June 
2003 report from the County Child Support Services shows that 
he made little effort in that regard, and more recent 
evidence tends to buttress that conclusion. For example, 
statements to the veteran from the state department of human 
services, dated in February and March 2004 and in February 
2005, show that the veteran remains delinquent in satisfying 
his court-ordered child support. Indeed, from February 2004 
to February 2005, the arrearage grew from $17,011.00 to 
$22,879.00. To permit him to use that obligation as a reason 
to limit his apportionment would only result in increased 
detriment to J. T. L. for the time period in question. 
Therefore, that argument is also unavailing.


ORDER

Entitlement to an apportionment of $110.00 is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


